Citation Nr: 0117985	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  95-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and September 1976 to October 1989.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  


REMAND

The veteran maintains, in substance, that he incurred a right 
eye disability while in the service, caused by an accident 
which occurred while he was on active duty for training with 
the Army reserve in May 1987.  He contends that as a result 
of the accident he has undergone right eye cataract surgery 
and presently experiences constant right eye pain and blurred 
vision.

During a March 1997 Travel Board hearing, the veteran 
testified that he was treated by an optometrist at Mountain 
Home Air Force Base and an ophthalmologist at March Air Force 
Base shortly after his injury.  Transcript (T.) at 4.  The 
June 1997 remand indicated that a direct inquiry to Mountain 
Home Air Force Base and March Air Force Base for the 
veteran's treatment records had not been accomplished, and 
cited Dixon v. Derwinski, 3 Vet. App. 265 (1993).  

Pursuant to the remand, the RO sent the veteran 
correspondence in July 1997 requesting the names, addresses, 
approximate dates of treatment and phone numbers for all 
health-care providers, VA and private, who might posses 
additional records pertinent to his claim.  The veteran was 
requested to provide completed VA authorization forms for 
each provider.  The veteran was specifically requested to 
provide such information for his private doctor, J.A., M.D.  
The RO also requested that he submit any additional service 
medical records in his own possession.  

Thereafter, the RO scheduled the veteran for a VA 
examination, that was conducted in December 1998.  The RO 
also obtained post-service treatment records from Kaiser 
Permanente, dated from 1990 to 1997, that include records of 
treatment by J.A., M.D.  The RO provided the National 
Personnel Records Center (NPRC) with relevant information 
regarding the veteran's service and dates of treatment, and 
requested that it provide his service medical records.  
Correspondence from the NPRC received in May 2000 indicated 
that no other medical records were on file and that all 
service medical records had been sent to the RO in September 
1994.

In correspondence dated in July 1997, the veteran again 
testified that he had been examined by a specialist at March 
Air Force Base.  In addition, the veteran submitted completed 
VA Forms 21-4142 for Gowen Army Base in Boise, Idaho, March 
Air Force Base in Riverside, California, and Mountain Home 
Air Force Base in Idaho.  He listed no date of treatment at 
those facilities.

In August 2000, the RO directly provided the Mountain Home 
Air Force Base with relevant information regarding the 
veteran's service and dates of treatment, and requested that 
the facility submit any and all medical records pertaining to 
the veteran.  In a response dated and received in August 
2000, an official at the Mountain Home Air Force Base 
indicated that the facility did not have any records.

On the other hand, the RO has not attempted to obtain 
treatment records directly from March Air Force Base or Gowen 
Army Base.  Also while the veteran did not provide a date of 
treatment at Gowen Army Base, the RO did not advise him of 
this omission and provide him with an opportunity to provide 
the necessary information.  In light of the veteran's 
consistent testimony as to his in-service treatment, the 
Board finds that an attempt to obtains such records is 
necessary for the proper adjudication of his claim.  

With regard to the VA examination in December 1998, the 
history provided by the claimant referred to the reported 
injury in service.  The RO held, however, that the clinical 
records from Kaiser "are inconsistent with the claim of 
injury in service."  These records disclose an injury in the 
vicinity of the right eye in "1989" while the veteran was 
"at work".  The report of R. E., M.D., dated June 1997 
refers to treatment since the veteran was struck at work in 
the right eye by a bar in 1989 and lost consciousness.  In 
light of these descrepencies in the record, the RO discounted 
the opinion of the examiner that the veteran now experienced 
any disability related to the reported injury in service.  
The Board notes that the examiner in December 1998 referred 
to review of a "limited" amount of records, and he pointed 
out that the recent records of treatment by Kaiser were not 
available.  The Board is unable to tell from the file and a 
review of the December 1998 report whether the examiner 
actually had a chance to review all the pertinent records at 
the time he entered his opinion.  Moreover, the additional 
information now added to the file indicates that the Board 
may have made assumptions about the correct medical history 
that should be reexamined in the light of the significant new 
evidence added to the record since 1997.  This mandates 
modification of the question posed to the examiner.  

The Board further observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of all of the above matters, the Board finds that 
further action is requried in light of Stegall v. West, 11 
Vet. App. 268 (1998) and the change in law.  Accordingly, 
this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should contact the veteran and 
request that he provide information on 
the dates of treatment he is claiming at 
Gowen Army Base.   The veteran is advised 
that this information is vitally 
important and that without specific 
information concerning the dates of 
treatment it may be impossible for the 
record custodians to conduct a meaningful 
search for records.

3.  Following (1), but not contingent 
upon whether the veteran reponses to the 
request for information, the RO should 
then provide March Air Force Base and 
Gowen Army Base the relevant information 
regarding the veteran's service and dates 
of treatment, and request those 
facilities to submit any and all medical 
records pertaining to the veteran. 

4.  Upon completion of (1) and (2), but 
not contingent upon whether any 
additional records are obtained, the RO 
should arrange for a VA opthalmologic 
examination to determine the nature and 
severity of any disability involving the 
right eye.  It is imperative that the 
examiner have the claims folder available 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  

(a)  Following the examination and a 
review of the claims folder, the examiner 
should provide an opinion as to when any 
diagnosed eye disability was initially 
clinically manifested.

(b)  The examiner should also provide an 
opinion as to the degree of medical 
probablity that any disability found 
during the examination of the right eye 
is related to any incident which occurred 
during active duty, to include the 
incident when the veteran reportedly 
sustained a right eye injury during 
active duty for training.  In responding 
to this question, the examiner should 
take account of the reported work injury 
in or about 1989, and indicate whether 
his opinion would be altered if the 
correct medical history was presumed to 
be only the "1989" eye injury and that 
there was no eye injury during active 
duty for training.  

Any opinion expressed must be accompanied 
by a complete rational.  If the exminer 
finds it impossible to provide any part 
of the requested opinions without resort 
to pure speculation, he or she should so 
indicate.

5.  The RO should review the medical 
examination report and if it is not 
responsive to the requests in (3), it 
shuld be returned for corrective action.

6.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service-connection for a 
right eye disorder.

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




